      Case 4:21-cv-00914 Document 1 Filed on 03/19/21 in TXSD Page 1 of 8




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ANTONIO CABALLERO,                                    §
                                                      §
              Plaintiff & Garnishor,                  §
                                                      §
       v.                                             § C.A. No. 4:21-cv-914_______
                                                      §
FUERZAS ARMADAS REVOLUCIONARIAS DE
                                                      §
COLOMBIA A/K/A FARC-EP A/K/A REVOLUTIONARY
                                                      §
ARMED FORCES OF COLOMBIA; AND THE NORTE DE
                                                      §
VALLE CARTEL,
                                                      §
              Judgment Debtors,                       §
                                                      §
       v.                                             §
                                                      §
PETRÓLEOS DE VENEZUELA, S.A.,                         §
                                                      §
              Respondent & Real Party-in-Interest,    §
                                                      §
                                                      §
       &                                              §
                                                      §
UNIVERSAL WEATHER AND AVIATION, INC.,
                                                      §
              Garnishee.                              §



                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Respondent and Real Party-in-Interest Petróleos de

Venezuela, S.A. (“PDVSA”), by its attorneys, White & Case LLP, hereby removes this action

from the 284th Judicial District Court for Montgomery County, Texas, to the United States

District Court for the Southern District of Texas. In filing this Notice of Removal, PDVSA does

not waive, and expressly preserves, any and all of its rights, claims, privileges, immunities, and

defenses, including those under the Foreign Sovereign Immunities Act, as amended, 28 U.S.C.

§§ 1330, 1602-1611 (“FSIA”).
      Case 4:21-cv-00914 Document 1 Filed on 03/19/21 in TXSD Page 2 of 8




       1.      This action involves Plaintiff’s attempt to seize assets of PDVSA to satisfy a

default judgment obtained against the Fuerzas Armadas Revolucionarias de Colombia (the

“FARC”) and Norte del Valle Cartel (“NDVC”), the Colombian narco-terrorist organizations.

       2.      Plaintiff obtained his default judgment from the U.S. District Court for the

Southern District of Florida in Caballero v. Fuerzas Armadas Revolucionarias de Colombia, No.

1:18-cv-25337, ECF 63 (S.D. Fla. May 20, 2020), in the amount of $46,729,667.00 (the “Default

Judgment”). He registered the Default Judgment on September 28, 2020 in the 284th Judicial

District Court for Montgomery County, Texas under Case No. 20-09-11744, and on December

16, 2020, commenced this enforcement action, Case No. 20-12-15429 in the 284th Judicial

District Court for Montgomery County, Texas (the “State Court Action”). Both actions are the

subject of removal to this Court.

       3.      PDVSA was not a defendant in the underlying action in which the Default

Judgment was entered, but Plaintiff alleges in this registration action that PDVSA is an agency or

instrumentality of the FARC and, on this basis, Plaintiff is attempting to seize PDVSA’s assets

under the Terrorism Risk Insurance Act (“TRIA”), 107 Pub. L. No. 297, 116 Stat. 2322, 2337–40

(codified at 28 U.S.C. § 1610 note). PDVSA is not an agency or instrumentality of the FARC

and has numerous federal statutory defenses supporting dismissal of this action, which it will

assert in due course pursuant to the applicable rules.

       4.      As the directly and wholly owned national oil company of Venezuela, it is well

established that PDVSA is an “agency or instrumentality of a foreign state,” as that phrase is

defined in Section 1603(b) of the Foreign Sovereign Immunities Act, 28 U.S.C. §§ 1330, 1602,

et seq. (“FSIA”). See CONSTITUCIÓN      DE LA   REPÚBLICA BOLIVARIANA    DE   VENEZUELA art. 303

(“[E]l Estado conservará la totalidad de las acciones de Petróleos de Venezuela, S.A.” (“[T]he
       Case 4:21-cv-00914 Document 1 Filed on 03/19/21 in TXSD Page 3 of 8




State shall retain all shares of Petróleos de Venezuela, S.A.”));1 see also, e.g., Lubian v. Republic

of Cuba, 440 F. App’x 866, 867-68 (11th Cir. 2011) (observing that PDVSA is “an agency or

instrumentality of Venezuela” and therefore a “foreign state” within the meaning of the FSIA);

Dresser-Rand Co. v. Petróleos De Venezuela, S.A., 2019 U.S. Dist. LEXIS 114704, at *1

(S.D.N.Y. July 3, 2019) (same). This Court has removal jurisdiction under 28 U.S.C. § 1441(d)

because a “foreign state” may remove an action “to the district court of the United States for the

district and division embracing the place where such action is pending.”

        5.       Courts in the Fifth Circuit have repeatedly affirmed the right of a foreign state or

its agency or instrumentality to remove an action to federal court where that action involves

enforcement against its property. See Arriba, Ltd. v. Petróleos Mexicanos, 962 F.2d 528 (5th

Cir. 1992) (recognizing right of Mexico’s national oil company to remove garnishment action to

federal court and dismissing action for lack of FSIA jurisdiction); National Union Fire Insurance

Co. v. People’s Republic of Congo, 2005 U.S. Dist. LEXIS 6206 at *12-13 (N.D. Tex. Apr. 8,

2005) (denying remand of garnishment action involving final state court judgment and writs of

garnishment in respect of foreign state’s property); FG Hemisphere Assocs. v. Republique Du

Congo, 2002 U.S. Dist. LEXIS 27760 at *3-4 (S.D. Tex. Nov. 19, 2002) (finding removal

jurisdiction proper over enforcement action and dissolving state court writs for lack of

jurisdiction).

        6.       This action is also removable under 28 U.S.C. § 1441(a), as this is a civil action of

which the district courts of the United States have original jurisdiction. Specifically, the FSIA

provides the “sole basis for obtaining jurisdiction” over PDVSA and its property in U.S. courts.


1
  Available at http://www.cne.gob.ve/web/normativa_electoral/constitucion/indice.php. An unofficial English
translation is available at http://hrlibrary.umn.edu/research/venezuela-constitution.html.
      Case 4:21-cv-00914 Document 1 Filed on 03/19/21 in TXSD Page 4 of 8




Argentine Republic v. Amerada Hess Shipping Corp., 488 U.S. 428, 434 (1989). As such,

district courts have original jurisdiction over “foreign states,” as well as actions arising under

federal law. 28 U.S.C. §§ 1330(a), 1331.

       7.      All conditions and procedures for removal have been satisfied.

       8.      The Notice of Removal is timely filed. To date, PDVSA has not been served with

process in compliance with Section 1608(b) of the FSIA and PDVSA specifically preserves its

right to contest the adequacy of service of process at the appropriate time under the applicable

rules. See Delgado v. Shell Oil Co., 231 F.3d 165, 177 (5th Cir. 2000) (upholding removal by a

foreign-state third-party defendant who had not yet been served in the state court action because

§ 1441(d) “does not refer to a served party, or even the term ‘party,’ and it does not differentiate

between parties who have been served and those who have not” and because “Texas views an

action as having commenced when a petition is filed”).

       9.      In brief, Plaintiff’s attempted service does not comply with any of the exclusive

methods of service listed in Section 1608(b)(1)-(3) of the FSIA. Where Plaintiff has attempted

service, he has done so (incorrectly) by direct mailing to Venezuela. Such mailing was not,

however, “reasonably calculated to give actual notice” under Section 1608(b)(3)(B) because the

addressee was not the correct entity. Rather the addressee is an entity that the illegitimate

Venezuelan regime of Nicolás Maduro purports to control. The United States (among many

other countries) does not recognize the Maduro regime but instead recognizes the Interim

Government, headed by Interim President Juan Gerardo Guaidó Márquez, as the legitimate

government of Venezuela. See Press Briefing, U.S. Dep't of State, Department Press Briefing

(Mar. 12, 2021) (“[The United States] continue[s] to recognize the legal authority of the

democratically elected 2015 National Assembly and . . . the person chosen by this National
          Case 4:21-cv-00914 Document 1 Filed on 03/19/21 in TXSD Page 5 of 8




Assembly to be its president as the constitutional interim president of Venezuela is Juan

Guaido.”);2 OI European Grp., B.V. v. Bolivarian Republic of Venez., 2019 U.S. Dist. LEXIS

85128, at *14 (D.D.C. May 21, 2019) (“[B]ecause the United States has recognized Juan Guaidó

as the Interim President of Venezuela, the Court will recognize the Guaidó government lawyers

as the appropriate representatives of Venezuela”). And, because the Interim Government has

appointed an Ad Hoc Board to control and manage PDVSA, courts have recognized the authority

of the Ad Hoc Board, and not the entity to which Plaintiff purported to mail service. See, e.g.,

Jimenez v. Palacios, No. CV 2019-0490-KSJM, 2019 Del. Ch. LEXIS 288 (Del. Ch. Aug. 2,

2019), as revised (Aug. 12, 2019), aff’d, 237 A.3d 68 (Del. 2020).

           10.      Irrespective of this fatal defect, the docket does not reflect any evidence that the

mailing was dispatched by the clerk, required a signed receipt, or contained a translation of the

garnishment notices in Spanish, as required under Section 1608(b)(3). Accordingly, the thirty-

day removal period specified in 28 U.S.C. § 1446(b) never commenced, and removal is timely.

           11.      Pursuant to Local Rule 81, attached hereto in an Appendix are:

                    (a) An index of matters being filed, see Exhibit A;

                    (b) A copy of the docket sheet in both the State Court Action and in Case No. 20-
                        09-11744, see Exhibits B–C;

                    (c) All executed process in the State Court Action, see Exhibits D–T;

                    (d) All pleadings in State Court Action, see Exhibits U–W;

                    (e) All orders signed by the judge in the State Court Action, see Exhibits X-Y;

                    (f) A list of all counsel of record, see Exhibit Z.




2
    Available at https://www.state.gov/briefings/department-press-briefing-march-12-2021/.
      Case 4:21-cv-00914 Document 1 Filed on 03/19/21 in TXSD Page 6 of 8




         12.   PDVSA has given written notice of the filing of this Notice of Removal to

Plaintiff and will file a Notification of Removal with the Clerk of the 284th Judicial District

Court for Montgomery County, Texas.

         13.   Accordingly, PDVSA removes to this Court the State Court Action now pending

in the 284th Judicial District Court for Montgomery County, Texas under Case No. 20-12-15429.



Dated:     March 19, 2021                       Respectfully submitted,
           Houston, Texas
                                                                          LLP


                                                By: /s/ Michael Rodgers
                                                Michael Rodgers
                                                Attorney-in-Charge
                                                Texas State Bar No. 24095114
                                                S.D. Tex. Bar No. 2638667
                                                michael.rodgers@whitecase.com
                                                Steven P. Otillar
                                                Of Counsel
                                                Texas State Bar No. 00794409
                                                Motion to appear pro hac vice forthcoming
                                                sotillar@whitecase.com
                                                White & Case LLP
                                                609 Main Street
                                                Suite 2900
                                                Houston, Texas 77002
                                                tel.: (713) 496-9700
                                                fax: (713) 496-9701

                                                Nicole Erb
                                                Claire A. DeLelle
                                                Timothy L. Wilson, Jr.
                                                Of Counsel
                                                Motions to appear pro hac vice forthcoming
                                                nerb@whitecase.com
                                                claire.delelle@whitecase.com
                                                timothy.wilson@whtecase.com
                                                White & Case LLP
                                                701 Thirteenth Street, N.W.
                                                Washington, D.C., 20005
Case 4:21-cv-00914 Document 1 Filed on 03/19/21 in TXSD Page 7 of 8




                                  tel.: (202) 626-3600
                                  fax: (202) 639-9355

                                  Counsel for Petróleos de Venezuela, S.A.
      Case 4:21-cv-00914 Document 1 Filed on 03/19/21 in TXSD Page 8 of 8




                                   CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on the

following parties and counsel of record, on March 19, 2021, by email at the following addresses:

Hank Fasthoff                                         John Mayer
Fasthoff Law Firm, PLLC                               Ross, Banks, May, Cron & Cavin, P.C.
21 Waterway Ave., Suite 300                           7700 San Felipe, Suite 550
The Woodlands, Texas 77380                            Houston, Texas 77063
hank@fasthofflawfirm.com                              jmayer@rossbanks.com

Joseph Zumpano                                        Adam P. Schwartz
Leon Patricios                                        Carlton Fields
Zumpano Patricios, PA                                 4221 W. Boy Scout Blvd., Ste 1000
312 Minorca Avenue                                    Tampa Florida 33607-5780
Coral Gables, Florida 33134                           aschwartz@carltonfields.com
jzumpano@zplaw.com
lpatricios@zplaw.com                                  Douglas N. Jacobson
                                                      Jacobson Burton Kelley PLLC
Counsel for Plaintiff and Garnishor,                  1725 I Street, NW, Suite 300
Antonio Caballero                                     Washington, DC 20006
                                                      djacobson@jacobsonburton.com

                                                      Counsel for Garnishee,
                                                      Universal Weather and Aviation, Inc.


       I certify that a true and correct copy of the foregoing document was served on the

following parties, on March 19, 2021 by leaving it with the court clerk pursuant to Federal Rule

of Civil Procedure 5(b)(2)(D):

Fuerzas Armadas Revolucionarias De Colombia           Norte del Valle Cartel
a/k/a FARC-EP
a/k/a Revolutionary Armed Forces of Colombia

Judgment Debtor                                       Judgment Debtor


                                                      /s/ Michael Rodgers
